DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Allowable Subject Matter
4.	Claims 1-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…an acquisition unit that acquires correlation values between the first signals of the plurality of motion vectors and the second signal for each of the frequency components; a selection unit that selects at least one of the plurality of motion vectors based on the correlation values each for each of the frequency components; and an image stabilization unit that performs image stabilization using the motion vector selected by the selection unit, 

7.	Claims 2-6 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 7, the prior art does not teach or fairly suggest “…an acquisition unit that acquires correlation values between the first signals of the plurality of motion vectors and the second signal for each of the frequency components; a selection unit that selects at least one of the plurality of motion vectors based on the correlation values each for each of the frequency components; and an image stabilization unit that performs image stabilization using the motion vector selected by the selection unit; and the image sensor, wherein each unit is implemented by one or more processors, circuitry or a combination thereof…” and used in combination with all of the other limitations of claim 7.

9. 	Regarding claim 8, the prior art does not teach or fairly suggest “…acquiring correlation values between the first signals of the plurality of motion vectors and the second signal for each of the frequency components; selecting at least one of the plurality of motion vectors based on the correlation values each for each of the frequency components; and performing image stabilization using the selected motion vector…” and used in combination with all of the other limitations of claim 8.

. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Kajimura et al. (US-PGPUB 2017/0347032) discloses the band-pass filters 53a and 53b respectively extract a predetermined frequency component of the gyro shake detection signal from the integrator 52 and that of the motion vector detection signal from the motion vector detector 14. The gain comparator 54 compares a gain of the gyro shake detection signal having passed through the BPF 53a with that of the motion vector detection signal having passed through the BPF 53b. The gain corrector 55 corrects a gain of the gyro shake detection signal from the integrator 52 depending on a gain comparison result from the gain comparator 54. 
 	Kajimura et al. (US-PGPUB 2016/0316146) discloses an output changeover switch that switches an input terminal to which an output terminal 70a connected to the shift controller 71 is connected, between terminals 70b and 70c. The motion vector detection signal is supplied to the input terminal 70b, and the combined shake signal from an adder 69 is supplied to the input terminal 70c.
 	Wakamatsu (US-PGPUB 2012/0093493) discloses the output selection unit 818 outputs the selected translational shake correction target amount to the adder 819 
 	Gyotoku (US-PGPUB 2017/0026580) discloses a detection frequency of the motion vector is variably controlled by changing the frame rate of the motion vector detection according to the angular velocity of the shake of the camera.
 	Suda (US Patent 6,556,246) discloses an image-plane cutting-out means for varying a range of cutting out an image plane from the picked-up image signal on the basis of a detection output of the motion vector detecting means in such a way as to stabilize an image of an object of shooting.



Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/05/2021